DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Applicant is advised that should claims 4, 5, 8, and 9 be found allowable, claims 4, 5, 8, and 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "said image file" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1-9 is indefinite because the preamble “providing a custom osseointegrated implant” does not match the scope of the method steps.  These steps are directed to a method of manufacturing the implant and a method of using the product made.  Furthermore, it raises the question if the step of creating a model and the implant are made in situ while the preparing 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (WO-2011041530-A1).
Regarding claim 1
Regarding claim 6, Chen et al. teaches the step of creating a model of the osseointegrable area and the slot being accomplished by: first creating a digital impression of the osseointegrable area and the slot; and, modifying said image to create the model (para. [0047]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Kopelman (KR-2011083975-A).
Regarding claim 2, Chen et al. discloses the invention substantially as claimed in claim 1.  Chen et al. is silent regarding step of creating a model of the osseointegrable area and the slot being accomplished by: first creating a physical impression of the osseointegrable area and the slot; scanning the impression to create a three-dimensional image file of said impression; and, modifying said image file to create the model.  
In the same field of endeavor, Kopelman teaches the step of creating a model of the osseointegrable area and the slot being accomplished by: first creating a physical impression of the osseointegrable area and the slot; scanning the impression to create a three-dimensional image file of said impression; and, modifying said image file to create the model (para. [0087]).

Regarding claim 3, Chen et al. discloses the invention substantially as claimed in claim 2. Chen et al. further teaches the step of creating the osseointegrable implant being accomplished by milling a block of osseointegrable material into a form based upon the model (para. [0062]).
Regarding claim 4, Chen et al. discloses the invention substantially as claimed in claim 2. Chen et al. further teaches wherein a crown is also milled from the same block of osseointegrable material as the implant (para. [0012]).
Regarding claim 5, Chen et al. discloses the invention substantially as claimed in claim 2. Chen et al. further teaches the block of osseointegrable material containing at least one osseointegrable material selected from the set of osseointegrable materials consisting of: bone, teeth, artificial bone, artificial teeth, coral, seashells, calcium, phosphates, calcium carbonate, calcium phosphate tribasic, calcium phosphate dibasic, calcium phosphate monobasic, porcelains, ceramics, and metals (para. [0009]).
Regarding claim 7, Chen et al. discloses the invention substantially as claimed in claim 2. Chen et al. further teaches the step of creating the osseointegrable implant being accomplished by milling a block of osseointegrable material into a form based upon the model (para. [0062]). 
Regarding claim 8, Chen et al. discloses the invention substantially as claimed in claim 2. Chen et al. further teaches wherein the crown is also milled from the same block of osseointegrable material as the implant (para. [0012]). 
Regarding claim 9,  Chen et al. discloses the invention substantially as claimed in claim 2. Chen et al. further teaches the block of osseointegrable material containing at least one osseointegrable material selected from the set of osseointegrable materials consisting of: bone, teeth, artificial bone, artificial teeth, coral, seashells, calcium, phosphates, calcium carbonate, calcium phosphate tribasic, calcium phosphate dibasic, calcium phosphate monobasic, porcelains, ceramics, and metals (para. [0009]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME K WILKINSON whose telephone number is (571)272-8543. The examiner can normally be reached Monday-Friday, 8 A.M. - 4 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/J.K.W./
Examiner, Art Unit 3772       

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772